OPINION. Murdock, Judge: The Commissioner erred in failing to recognize the valid equal partnership which existed between the petitioner and his wife during the year 1941. The parties honestly intended to carry on and actually carried on a real partnership business during 1941. The petitioner gave his wife a large part of her one-half interest in the business. She made a small contribution of capital to the business, which contribution became a part of the partnership assets on January 1, 1941, whereas previously it had represented a debt owed to the wife by the petitioner. However, the capital contribution is not nearly as important in this case as are the vital services rendered by the wife in conducting the business' during 1941. Those services which she rendered were far more important than those rendered by the husband. The income earned during the year must be attributed in large .part to her services. It is not detrimental to the petitioner’s case that she rendered similar services in prior years for which she received ño compensation. Decision will be entered for the petitioner.